DETAILED ACTION
This action is in response to applicant's amendment filed 04/19/22.
The examiner acknowledges the amendments to the claims.
Claims 2-14 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 2-3 of the remarks filed 04/19/2022, with respect to Furnish not teaching the new claim limitations, including a handle body having an outer surface and a first aperture in the outer surface and a second aperture in the outer surface opposite the first aperture wherein a shuttle is pivotable from a first position in which a first surface of the shuttle protrudes from the first aperture and a second position in which a second surface of the shuttle protrudes from the second aperture, have been fully considered and are persuasive.  The prior art rejections of claims 11-14 have been withdrawn. 
Applicant’s remarks filed 04/19/2022 does not fully address the double patenting rejections on pages 7-11 in the office action filed 01/21/2022.  Nevertheless, the rejection of claims 2-14 on the grounds of nonstatutory double patenting are maintained in light of the amendments, as discussed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,113,939 in view of Furnish (U.S. Patent No. 5,827,263. 
Regarding claims 2-12, it is clear that the elements of the claims are to be found in claim 5 of the patent (which is dependent on claim 4 which is dependent on claim 1), including a handle assembly, an elongate shaft, an end effector assembly, a handle body, and a linkage mechanism, a trigger/shuttle, and the handle body having a first aperture and an opposing second aperture where the trigger/shuttle protrudes from the first aperture and the second aperture, except for obvious features including a ratchet mechanism to selectively latch/lock the trigger/shuttle to the handle body.
Furnish teaches a surgical instrument including a ratchet mechanism 503/508 (see Figures 16-17) to selectively latch/lock a trigger/shuttle 534 to a handle body 520, wherein the ratchet mechanism comprises a plurality of teeth 503 positioned in the handle body, wherein the plurality of teeth is positioned adjacent a second aperture in the handle body, wherein the ratchet mechanism comprises a pawl 508 positioned on the trigger, wherein the ratchet mechanism further comprises a release button 507 coupled to the pawl on a second surface/end of the trigger/shuttle to selectively unlock the trigger/shuttle from the handle body, wherein the release button is positioned to unlatch the ratchet mechanism when the trigger is moved from the closed position towards open position, wherein the ratchet mechanism has at least one latched position, wherein the ratchet mechanism has a plurality of incremental latched positions between the open state and the closed state of the end effector assembly (see col. 8, line 60 to col. 9, line 12).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to have the ratchet mechanism as claimed, as taught by Furnish, in order to hold the lever at a selected point throughout a range of motion (Id.), making it easier to actuate. 
Therefore, claims 2-12 are not patentably distinct from the patent claims.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,113,939 in view of Furnish (U.S. Patent No. 5,827,263, as applied to claim 11 above, and further in view of Pedersen (U.S. Pub. No. 2009/0048625).
Regarding claims 13-14, it is clear that patent claim 5 (which is dependent on claim 4 which is dependent on claim 1) and Furnish encompass the claimed device, as discussed above, except for an electrical connector recessed into the handle body, wherein the linkage mechanism comprises an actuation shaft operably coupled to the shuttle and the end effector and further comprising one of an electrically conductive spring and an electrically conductive wire electrically coupling the electrical connector to the actuation shaft.
Pedersen teaches in Figures 2-4, a surgical instrument having an electrical connector 60 (see paragraph [0041]) recessed into handle body 2, wherein a linkage mechanism comprises an actuation shaft 7 operably coupled to a shuttle 3 and an end effector 9 and further comprising one of an electrically conductive spring and an electrically conductive wire 62 electrically coupling the electrical connector to the actuation shaft, and to end effector 9 (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim and Furnish to have an electrical connector and electrically conductive wire as claimed, as taught by Pedersen, in order to allow for monopolar cutting and scorching of tissue to be carried out in connection with surgery (see Pedersen; paragraphs [0016] and [0041]). 
	Therefore, claims 13-14 are not patentably distinct from the patent claims.

Allowable Subject Matter
Claims 2-14 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  See pages 3-4 of notice of allowance filed 05/15/2019 for the parent application 14/834,137 discussing the reasons for indicating allowable subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771